








PURCHASE AGREEMENT

THIS AGREEMENT is dated effective November 23, 2009.

BETWEEN:

CALIBERT EXPLORATIONS, LTD., a company duly incorporated under the laws of
Nevada

(the “Purchaser”)

AND:

MEGALINK GLOBAL, INC., a company duly incorporated under the laws of Nevada

(the “Vendor”)

WHEREAS:

(A)

The Vendor is the owner of certain Assets; and

(B)

The Vendor wishes to sell to the Purchaser, and the Purchaser wishes to purchase
  from the Vendor, such Assets as set out in this Agreement.

NOW, THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
warranties, covenants and agreements contained in this Agreement and other good
and valuable consideration by each of the Vendor and the Purchaser, the receipt
and sufficiency of which is hereby acknowledged by each of them, the parties
agree as follows:  

PART 1

INTERPRETATION

Definitions

1.1

In this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

(a)

“Agreement” means this asset purchase agreement together with all schedules
attached hereto;

(b)

“Affiliate” means an affiliate as defined in the

(c)

“Assets” means the Assets and undertaking of the Vendor in the United States and
all activities of the Vendor. incidental thereto, .

(d)

“Business Day” means any day, other than a Saturday, Sunday or a United States
federal or Nevada statutory holiday;

(e)

“Closing” means the consummation and completion of the transactions contemplated
hereby;

(f)

“Closing Date” means, or such other date as the parties may agree;

(g)

“Closing Time” means midnight (Pacific Daylight time) on the Closing Date;

(h)

“Consents” means the consents and approvals that are required for the assignment
to the Purchaser of any contracts, licences, leases or permits which are
material to the use of the Purchased Assets. as presently used or operated and
all consents, authorizations and approvals required by any Governmental
Authority for the consummation of the transactions contemplated by this
Agreement;

(i)

“Encumbrance” means any mortgage, charge, pledge, hypothecation, lien, security
interest, right of possession, lease, licence, assignment, option, claim, title
defect, encumbrance or charge, whether or not registered or registrable and
whether or not consensual or arising by law, statute or otherwise;

(j)

“Environmental Law” includes any statute, regulation or rule of any Governmental
Authority relating to protection of the environment;

(k)

“Excluded Assets” means all Assets of the Vendor excluding the Purchased Assets,

(l)

“Hazardous Materials” has the meaning given to it in the relevant Environmental
Law;

(m)

“Goodwill” means the goodwill associated with the Assets including the exclusive
right to represent the Purchaser as carrying on the Assets as a successor, but
not on behalf of, nor as the agent of, the Vendor;

(n)

“Governmental Authority” means, the government of the United States, the
government of an applicable state or territory and each, department, commission,
board, bureau or other agency of, or municipality, regional district or other
local governing body established by, any such government, or other political
subdivision thereof, and includes any person exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government;

(o)

“Notice” has the meaning set out in §;

(p)

“Permitted Encumbrances” means the Encumbrances set forth in Part 3 of
Schedule A;

(q)

“Purchase Price” means the purchase price for the Purchased Assets as set out in
§;

(r)

“Purchased Assets” means all of the Assets of the Vendor. listed in Part 1 of
Schedule A but excluding the Excluded Assets; and

Interpretation

In this Agreement, except as expressly provided or unless the context otherwise
requires,

(s)

the headings are for convenience only, do not form a part of this Agreement and
are not intended to interpret, define or limit the scope, extent or intent of
this Agreement or any of its provisions;

(t)

the words “including” or “include”, when followed by a descriptive list or
reference to one or more examples, is not to be interpreted as limiting in any
way the generality of the preceding word or phrase;

(u)

an accounting term not otherwise defined has the meaning assigned to it under,
and all accounting matters will be determined in accordance with United States
generally accepted accounting principles as consistently applied;

(v)

a reference to currency means United States currency unless specifically
indicated otherwise;

(w)

a reference to a statute includes every regulation made pursuant thereto, all
amendments to the statute or to any such regulation in force from time to time
and any statute or regulation that supplements or supersedes such statute or any
such regulation;

(x)

a reference to time or date is to the local time or date in Reno Nevada, unless
specifically indicated otherwise;

(y)

the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having had the opportunity to obtain its
own independent legal advice, and that this Agreement shall be construed neither
strictly for nor strictly against any party irrespective of which party was
responsible for drafting this Agreement;

(z)

a word importing the masculine gender includes the feminine or neuter; a word
importing the singular includes the plural and vice versa; and

(aa)

Unless otherwise specified, a reference to a Part is to a Part of this
Agreement, and to the symbol § followed by a number or some combination of
numbers and letters refers to the section, subsection, paragraph, subparagraph,
clause or sub clause of this Agreement so designated.

PART 2

PURCHASE AND SALE

Purchase and Sale

2.1

The Vendor will sell, assign and transfer to the Purchaser, and the Purchaser
will purchase from the Vendor, at the Closing Time, the Purchased Assets free
and clear of all Encumbrances, for the Purchase Price.

2.2

Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that this Agreement is not intended to transfer to the
Purchaser the Excluded Assets and that the Purchase Price does not include any
consideration for the Excluded Assets; and in this regard the Purchaser agrees
to execute and deliver all required documents and instruments of transfer or
title and do all things necessary to transfer back to the Vendor the Excluded
Assets, and further acknowledges and agrees that as of and from the Closing Time
until such time as the transfer of the Excluded Assets from the Purchaser to the
Vendor is effective, the Purchaser will hold the entire legal right, title and
interest in and to the Excluded Assets for the non-exclusive use, benefit,
enjoyment and advantage of the Vendor.

Purchase Price

2.3

The purchase price for the Purchased Assets is 500,000 common shares (the
“Purchase Price”) and is payable by the Purchaser by way of share issuance, such
amount to be paid on the Closing Date.  

Adjustment of Purchase Price

2.4

The parties agree that the part of the Purchase Price set out in § is subject to
adjustment, and will make all adjustments to the cash portion of the Purchase
Price as of the Closing Time on the Closing Date with respect to matters
normally adjusted between a Vendor and Purchasers in Nevada on the sale of
Assets such as the Purchased Assets, and any payment resulting from such
adjustments will be made within a reasonable time after the Closing Date.

Sales and Transfer Taxes

2.5

The Purchaser shall pay all sales and transfer taxes due or payable to any
governmental authority incurred or to be incurred in connection with the sale
and transfer of the Purchased Assets by the Vendor to the Purchaser hereunder.

PART 3

CONDITIONS AND RISK OF LOSS

Conditions for the Benefit of the Purchaser

3.1

The obligations of the Purchaser. to be performed pursuant to this Agreement at
or before the Closing Time are subject to the fulfilment, at or before the
Closing Time, of each of the following conditions:

(a)

the Vendor will have performed and complied in all material respects with all of
its covenants and obligations to be performed and complied with by it pursuant
to this Agreement at or before the Closing Time;

(b)

no material loss, damage or destruction to the Purchased Assets that are
material to their use in the Assets has occurred prior to the Closing Date; and

(c)

the representations and warranties of the Vendor set out in this Agreement will
be true and correct in all material respects on and as of the Closing Time with
the same effect as though such representations and warranties had been made at
and as of such time except:

(i)

insofar as such representations and warranties are given as of a particular date
or for a particular period and relate solely to such date or period,

(ii)

to the extent any such representations and warranties have been waived by the
Purchaser or affected by the transactions contemplated hereby, and

(iii)

for matters that could not reasonably be expected to have a material adverse
effect.

Termination or Waiver of Conditions by the Purchaser.

3.2

If any of the conditions set forth in § are not fulfilled on or before the
applicable date or time set out therein, the Purchaser may terminate this
Agreement by notice to the Vendor and in such event the Purchaser  will be
released from all further obligations hereunder.  Any such conditions may be
waived in whole or in part by the Purchaser without prejudice to any of its
rights under this Agreement.

Conditions for the Benefit of the Vendor

3.3

The obligations of the Vendor. to be performed pursuant to this Agreement at or
before the Closing Time are subject to the fulfilment, at or before the Closing
Time, of each of the following conditions:

(a)

the Purchaser will have performed and complied in all material respects with all
of its covenants and obligations to be performed and complied with by it
pursuant to this Agreement at or before the Closing Time;

(b)

the representations and warranties of the Purchaser. set out in this Agreement
will be true and correct in all material respects on and as of the Closing Time
with the same effect as though such representations and warranties had been made
at and as of such time except:

(i)

insofar as such representations and warranties are given as of a particular date
or for a particular period and relate solely to such date or period,

(ii)

to the extent any such representations and warranties have been waived by the
Vendor or affected by the transactions contemplated hereby, and

(iii)

for matters that could not reasonably be expected to have a material adverse
effect.

Termination or Waiver of Conditions by the Vendor

3.4

If any of the conditions set forth in § are not fulfilled on or before the
applicable date set out therein, the Vendor may terminate this Agreement by
notice to the Purchaser and in such event the Vendor will be released from all
further obligations hereunder.  Any such conditions may be waived in whole or in
part by the Vendor without prejudice to any of its rights under this Agreement.

Risk of Loss

3.5

Until the Closing Time, the Purchased Assets will remain at the risk of the
Vendor. If any reduction, destruction or damage to the Purchased Assets occurs
on or before the Closing Time, the Vendor will forthwith give notice thereof to
the Purchaser and the Purchaser will have the option, exercisable by notice
given within five Business Days after the Vendor gives the notice of such
destruction or damage:

(a)

to reduce the Purchase Price by an amount equal to the value of the Assets.. so
reduced or cost of repair of the Assets so damaged or destroyed and to complete
the purchase of the Purchased Assets;

(b)

to reduce the Purchase Price by an amount equal to the deductible amount under
the applicable policies of insurance, in which event all proceeds of insurance
or compensation for destruction or damage of such Assets will be payable to the
Purchaser and all right and claim of the Vendor. to any such amounts not paid by
the Closing Date will be assigned to the Purchaser; or

(c)

to terminate this Agreement and not complete the transactions contemplated by
this Agreement if, in the reasonable opinion of the Purchaser, such reduction,
destruction or damage involves Purchased Assets with a value in excess of 50% of
the Purchase Price and in such event the Vendor and the Purchaser will be
released from all further obligations hereunder.




If the Purchaser elects to reduce the Purchase Price pursuant to this section,
the Vendor and the Purchaser will at the Closing Time determine the amount of
the reduction to the extent that it is then determinable and will undertake to
adjust such amount as soon as reasonably practical after the Closing Date, if
necessary.

PART 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

Representations and Warranties of the Vendor

4.1

In order to induce the Purchaser to enter into and to consummate the
transactions contemplated by this Agreement, the Vendor represents and warrants
to the Purchaser the statements contained in Part 1 of Schedule B as
representations and warranties that are true, accurate and complete as at the
date of execution and delivery of this Agreement and, as at the Closing Time, as
if such representations and warranties were made at each such time.

Representations and Warranties of the Purchaser

4.2

In order to induce the Vendor to enter into and to consummate the transactions
contemplated by this Agreement, the Purchaser represents and warrants to the
Vendor the statements contained in Part 2 of Schedule B as representations and
warranties that are true, accurate and complete as at the date of execution and
delivery of this Agreement and, as at the Closing Time, as if such
representations and warranties were made at each such time.

Covenants of the Vendor.

4.3

The Vendor covenants and agrees with the Purchaser that:

(a)

at or before the time required for delivery, it will duly execute and deliver or
arrange to have duly executed and delivered all documents and instruments to be
delivered by it pursuant to this Agreement;

(b)

it will use all reasonable efforts to obtain the Consents, and will deliver to
the Purchaser copies of the Consents forthwith after receipt thereof;

(c)

it will obtain, at or before the Closing Time, the discharge and release of all
Encumbrances on the Purchased Assets, other than Permitted Encumbrances;  

(d)

between the date hereof and the Closing Time,  it will maintain and preserve its
interest in the Purchased Assets in good standing,

(e)

between the date hereof and the Closing Time, it will not, without the prior
consent of the Purchaser, sell, transfer, encumber or otherwise dispose of any
of the Purchased Assets;

(f)

during the period beginning on the date hereof and ending one month after the
Closing Date, the Vendor, in cooperation with the Purchaser will use
commercially reasonable efforts to:

(i)

 transfer all right, title and interest in and to all of the purchased Assets
 as specified in Schedule A to the Purchaser., and if any such right, title or
interest is not transferred to the Purchaser. within such period, the Vendor.
will hold the same as bare trustee in trust for the Purchaser. until all such
right, title and interest is effectually transferred;

(ii)

physically transfer to the Purchaser the Purchased Assets in electronic form to
the Purchase and if any of the Purchased Assets is not transferred to the
Purchaser. within such period, the Vendor. will hold the same as bare trustee in
trust for the Purchaser. until all such Purchased Assets is physically
transferred.

(g)

it will promptly advise the Purchaser of the occurrence of any circumstance of
which the Vendor becomes aware which materially adversely affects, or with the
giving of notice or lapse of time or otherwise could materially adversely
affect, the ability of the Vendor. to complete the transactions contemplated in
this Agreement; and

(h)

as soon it has determined that a state of facts exists which could reasonably
and materially be expected to result in

(i)

a representation or warranty referred to in § being untrue, inaccurate or
incomplete, or

(ii)

the non-fulfilment of any of the conditions set out in §,

it will notify the Purchaser in writing of such state of facts.

Covenants of the Purchaser

4.4

The Purchaser covenants and agrees with the Vendor that

(a)

at or before the time required for delivery, it will duly execute and deliver or
arrange to have duly executed and delivered all documents and instruments to be
delivered by it pursuant to this Agreement,

(b)

it will promptly advise the Vendor of the occurrence of any circumstance of
which the Purchaser becomes aware which materially adversely affects, or with
the giving of notice or lapse of time or otherwise could materially adversely
affect, the ability of the Purchaser to complete the transactions contemplated
in this Agreement, and

(c)

as soon as it has determined that a state of facts exists which could reasonably
be expected to result in

(i)

a representation or warranty referred to in § being untrue, inaccurate or
incomplete, or

(ii)

the non-fulfilment of any of the conditions set out in §

it will notify the Vendor in writing of such state of facts.

(d)

It will change all data fields containing personal information of other persons,
including the names of other companies and persons and their personal
information that may be contained in the computer code and written materials
included in the Purchased Assets as soon as reasonably practical and in no case
shall the Purchaser implement the Purchased Assets for persons other than for
internal testing purposes where such private information has not been deleted.

Survival of Covenants, Representations and Warranties

4.5

The covenants, representations and warranties contained herein, including but
not limited to those in Schedule B, or in certificates or documents delivered
pursuant to or in connection with the transactions herein contemplated will
survive the Closing Date for a period of three years.

PART 5

CLOSING

Time and Place of Closing

5.1

The Closing will take place at the address of the Vendor at the Closing Time on
the Closing Date or at such other place, date or time as the parties agree.
 Notwithstanding the foregoing, the parties may agree in writing to conduct the
Closing by facsimile, e-mail or other mode of telecommunication pursuant to the
terms and conditions hereof.

Deliveries of the Vendor

5.2

The Vendor. shall deliver at or before Closing:

(a)

all assignments, bills of sale, deeds and other instruments the Purchaser
reasonably determines are necessary or appropriate to convey title to the
Purchased Assets from Vendor to Purchaser;

(b)

evidence of all necessary corporate, regulatory approvals, or Consents the
Purchaser reasonably determines are necessary or appropriate for the
consummation of the transactions hereunder; and




all documentation related to the Purchased Assets in the possession or within
the control of the Vendor., including without limitation all scientific and
technical data as the Purchaser reasonably determines are necessary or
appropriate for its use of the Purchased Assets.

Deliveries of the Purchaser

5.3

The Purchaser shall deliver at or before the Closing Time 500,000 common shares
of the Purchaser to the Vendor or trust account of the Vendor’s solicitors on
the Closing Date.

PART 6

INDEMNITIES AND LIABILITY

General Indemnity of the Vendor

6.1

The Vendor will indemnify and save the Purchaser harmless for and from any
Losses resulting from or arising out of:

(a)

all debts and liabilities of the Assets existing at the Closing Date or arising
out of or in connection with the operation of the Assets before the Closing
Date; and

any inaccuracy in or breach of any representation or warranty of the Vendor or
any inaccuracy in or breach of any covenant by the Vendor or failure to perform
any covenant, agreement, obligation or undertaking on the part of Vendor
contained herein or in any certificate or document delivered pursuant to or
contemplated herein;

(b)

for a period of 3 years from the date of this Agreement.

General Indemnity of the Purchaser

6.2

The Purchaser shall indemnify and save the Vendor harmless for and from any
Losses resulting from or arising out of any inaccuracy in or breach of any
representation or warranty of the Purchaser, or any inaccuracy in or breach of
any covenant by the Purchaser or failure to perform any covenant, agreement,
obligation or undertaking on the part of the Purchaser contained herein or in
any certificate or document contemplated or referred to herein for a period of 3
years from the date of this Agreement, provided that the maximum liability of
the Purchaser in aggregate under this § shall not exceed the share consideration
paid in respect of the Purchase Price.

Survival of Indemnification

6.3

Where a written claim under this  has been made within the permitted time
periods applicable to such claim set out herein, the right to indemnification in
respect of such claim shall continue in full force and effect until the claim is
finally settled or adjudicated and all payments to be made in respect of any
settlement of adjudication have been made.

Notice of Claim

6.4

If a party (the “Indemnified Party”) becomes aware of any claim in respect of
which another party (the “Indemnifying Party”) agreed to indemnify the
Indemnified Party pursuant to this Agreement, the Indemnified Party shall
promptly give written notice thereof to the Indemnifying Party.  Such notice
shall specify whether the claim arises as a result of a claim by a person
against the Indemnified Party (a “Third Party Claim”) or whether the claim does
not so arise (a “Direct Claim”), and shall also specify with reasonable
particularity (to the extent that the information is available) the factual
basis for the claim and the amount of the claim, if known.  The failure to
notify an Indemnifying Party hereunder shall not relieve the Indemnifying Party
of its obligations hereunder, except to the extent that the Indemnifying Party
is actually and materially prejudiced by the failure to so promptly notify.

Direct Claims

6.5

With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the claim, the Indemnifying Party shall have 60 days to
make such investigation of the claim as is considered necessary or desirable.
 For the purpose of such investigation, the Indemnified Party shall make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the claim, together with all such other
information as the Indemnifying Party may reasonably request.  If both parties
agree at or before the expiration of such 60 day period (or any mutually agreed
upon extension thereof) to the validity and amount of such claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed upon amount of the claim.  If no such agreement is reached, or if such
payment shall not be made when due, the parties may, upon mutual consent, submit
the dispute to arbitration or mediation in accordance with procedures to be
discussed and agreed between the parties at the relevant time, provided that if
the dispute is not submitted to arbitration or mediation in accordance with the
provisions of this section within 60 Assets days following receipt of notice of
the claim from the Indemnified Party, each of the parties to the dispute shall
be entitled to pursue all other available remedies.

Third Party Claims

6.6

With respect to any Third Party Claim, the Indemnifying Party shall have the
right, at its expense, to participate in or assume control of the negotiation,
settlement or defense of the claim.  If the Indemnifying Party elects to assume
such control, the Indemnified Party shall have the right to participate in the
negotiation, settlement or defense of such Third Party Claim at its sole cost
and to retain counsel to act on its behalf, provided that the fees and
disbursements of such counsel shall be paid by the Indemnified Party unless the
Indemnifying Party consent to the retention of such counsel or unless the named
parties to any action or proceeding include both the Indemnifying Party and the
Indemnified Party and representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would be inappropriate due to the actual
or potential differing interests between them (such as the availability of
different defences).  If the Indemnifying Party, having elected to assume such
control, thereafter fails to defend the Third Party Claim within a reasonable
time, the Indemnified Party shall be entitled to assume such control, and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to such Third Party Claim.  If any Third Party Claim is of a
nature such that the Indemnified Party is required by applicable law to make a
payment to any person (a “Third Party”) with respect to the Third Party Claim
before the completion of settlement negotiations or related legal proceedings,
the Indemnified Party may make such payment and the Indemnifying Party shall,
forthwith after demand by the Indemnified Party, reimburse the Indemnified Party
for such payment.  If the amount of any liability of the Indemnified Party under
the Third Party Claim in respect of which such payment was made, as finally
determined, is less than the amount that was paid by the Indemnifying Party to
the Indemnified Party, the Indemnified Party shall, forthwith after receipt of
the difference from the Third Party, pay the amount of such difference to the
Indemnifying Party.

Settlement of Third Party Claims

6.7

If the Indemnifying Party fails to assume control of the defense of any Third
Party Claim, the Indemnified Party shall have the exclusive right to, but not
the obligation to, contest, settle or pay the amount claimed.  Whether or not
the Indemnifying Party assumes control of the negotiation, settlement or defense
of any Third Party Claim, the Indemnifying Party shall not settle any Third
Party Claim without the written consent of the Indemnified Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that the
liability of the Indemnifying Party for such claims shall be limited to the
proposed settlement amount if any such consent is not obtained for any reason.

Co-operation

6.8

The Indemnified Party and the Indemnifying Party shall co-operate fully with
each other with respect to Third Party Claims, and shall keep each other fully
advised with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available).

PART 7

GENERAL

Non-Competition

7.1

The Vendor acknowledges and agrees that any non-competition agreement entered
into between the parties prior to the date hereof remains in full force and
effect, but notwithstanding this, the Vendor agrees to the following provision
to clarify and expand (but in no case restrict) the obligations thereunder. The
Vendor. will not, directly or indirectly, either individually or in partnership
or jointly or in conjunction with any other parties, whether as a principal,
agent, shareholder, director, officer, employee, investor, operator, manager or
in any other manner whatsoever,

(a)

carry on or be engaged in or work for or be concerned with or interested in,

(b)

act as sales agent or sales representative for,

(c)

advise, lend money to, guarantee the debts or obligations of or permit the
purchaser’s name to be used or employed by any parties engaged in or concerned
with or interested in any other entity which

(d)

is materially competitive with, or

(e)

operates in

the Assets, in whole or in part, within the United States and Canada for a
period beginning on the effective date of this Agreement and terminating upon
the second anniversary of this Agreement.  It is the intent of the parties in
this § that, if any covenant, term or condition herein is found to be
unreasonable, to any extent, by a court of competent jurisdiction adjudicating
upon the validity of the covenant, whether as to the scope of the restriction,
the area of the restriction or the duration of the restriction, then such
restriction shall be reduced to that which is, in fact, declared reasonable by
such court, or a subsequent court of competent jurisdiction, requested to make
such a declaration.

Amendment or Termination

7.2

Except as otherwise expressly provided herein, this Agreement may not be amended
or terminated except by an instrument in writing executed by the parties.

Entire Agreement

7.3

The provisions of this Agreement constitute the entire agreement between the
Vendor and the Purchaser and supersede all previous expectations,
understandings, communications, representations and agreements between the
parties.

Notices

7.4

Every notice, request, demand, direction or other communication (each a
“Notice”) required or permitted to be given pursuant to this Agreement by either
party to the other will be deemed to be well and sufficiently given if in
writing and delivered by hand or transmitted by facsimile (if there is a
facsimile number for such party) as follows:

(a)

if to the Purchaser at: 50 West Liberty Street , Suite 880 Reno Nevada 89501

With a copy to: Joseph I. Emas, Attorney at Law

Attention:  Facsimile:  (305) 531-1174

(b)

if to the Vendor at: 50 West Liberty Street , Suite 880 Reno Nevada 89501

or to such other address or transmission receiving station as is specified by
the particular party by Notice to the other.

Deemed Receipt

7.5

Any Notice delivered or sent as aforesaid will be deemed conclusively to have
been effectively given and received on the day such Notice was delivered or sent
as aforesaid if it was delivered or sent on a day that was a Business Day or on
the next day that is a Business Day if it was delivered or sent on a day that
was not a Business Day.

Costs and Expenses

7.6

Except as expressly set forth herein, each party hereto will be responsible for
its own costs and expenses, including legal and accounting costs, in connection
with the transactions contemplated herein.

Cumulative Remedies

7.7

The rights of the parties provided in this Agreement are cumulative and no
exercise or enforcement by the parties of any right or remedy under this
Agreement will preclude the exercise or enforcement by the parties of any other
right or remedy under this Agreement or otherwise available to the parties at
law or in equity.

Time

7.8

Time is of the essence in this Agreement.

Further Assurances

7.9

Each party to this Agreement will use all reasonable efforts to give full effect
to the transactions contemplated herein, and will execute and deliver all such
further documents and instruments and do all such further acts and things as the
other party reasonably requests to evidence, carry out and give full effect to
the terms, conditions, intent and meaning of this Agreement.

Enurement

7.10

This Agreement will enure to the benefit of and be binding on the respective
successors and assigns of each party hereto.

Governing Law

7.11

This Agreement is and will be deemed to have been made in Nevada and for all
purposes will be governed exclusively by and construed and enforced in
accordance with the laws prevailing in the state of Nevada.

Arbitration

7.12

The parties hereto shall act in good faith and utilize their best efforts to
resolve any dispute, controversy or difference arising in connection with this
Agreement.  

Should any dispute, controversy or difference (herein, a “Dispute”) arise
between the parties in connection with this Agreement, representatives of each
will attempt to resolve such dispute, controversy or difference.  In resolving
such Dispute, such representatives may make use of alternative dispute
resolution mechanisms.  If such Dispute is not resolved by such representatives
within 60 days from the date of the first meeting between such representatives
held for the purpose of resolving such dispute, controversy or difference, such
dispute, controversy or difference shall be finally settled by arbitration
before a single arbitrator in accordance with the rules of the jurisdiction
mutually agreed at such time to be the jurisdiction of such arbitration, and
failing such mutual agreement, the arbitration shall take place in Nevada.  The
decision of the arbitrator appointed hereunder shall be final and binding upon
the parties, and the resulting award may be filed in any court of competent
jurisdiction and execution issued thereon.  The arbitration shall take place in,
Nevada or any other mutually agreeable location.  The arbitrator shall be
entitled to make a ruling on costs, with which the parties will comply.

Counterparts

7.13          This Agreement may be executed in any number of counterparts and
delivered, in original form or by electronic facsimile, each of which will
together, for all purposes, constitute one and the same instrument as if the
parties had executed the same document, and all counterparts will be construed
together and constitute one and the same instrument.

Legal Advice

7.14           The Vendor acknowledges and confirms that it has had the
opportunity to obtain independent legal advice in connection with this Agreement
and all agreements contemplated herein and that, if and to the extent that the
Vendor. did not avail itself of that opportunity prior to signing this
Agreement, the Vendor did so voluntarily without any pressure or influence and
agrees that such failure to obtain independent legal advice will not be, and
will not be used by the Vendor as, a defence to the enforcement of the Vendor’s
covenants or obligations under this Agreement.




IN WITNESS WHEREOF this Agreement has been executed by the parties effective as
of the day and year first above written.




CALIBERT EXPLORATIONS, LTD.

Per:

/S/ Ken Berscht


Authorized Signatory




MEGALINK GLOBAL, INC.

Per:

/S/ David Saltrelli


Authorized Signatory

















SCHEDULE A

PART 8
PURCHASED ASSETS.

Website, domain names, advertizing and marketing materials, customers, computer
code, corporate advertisers, software licenses, other licenses or permissions,
intellectual property,  design, processes, techniques or works of computer
program authorship.

Purchaser shall have the right to implement, run, upgrade or otherwise reverse
engineer the Purchased Assets and make any changes, upgrades or integrations as
they see fit and such upgrades, changes, implementations or integrations shall
be the sole property of the Purchaser or its licensor.

To the extent that the total purchase price listed in this Schedule A is
different than the Purchase Price under the Agreement, such difference shall be
allocated amongst the Purchased Assets pro rata to each such Purchased Asset’s
value in relation the total amount set out above.

PART 9
EXCLUDED ASSETS.

There are no “Excluded Assets” with respect to the Purchased Assets

PART 10
PERMITTED ENCUMBRANCES

There are no “Permitted Encumbrances” with respect to the Purchased Assets...

















SCHEDULE B


PART 1
REPRESENTATIONS AND WARRANTIES
OF THE VENDOR.

Vendor Status

1.1

The Vendor

(a)

is a company incorporated, duly organized and validly existing as a company
under the laws of the state of Nevada,

(b)

is in good standing with respect to its filings required by applicable corporate
legislation, and

(c)

 is duly qualified to do Business and is in good standing in each jurisdiction
in which the conduct of its Assets or the ownership or leasing of its Assets
makes such qualification necessary.

Residency

1.2      The Vendor is not a resident of United States for the purposes of the
Internal Revenue Code (United States).

Corporate Power and Capacity of the Vendor

1.3         The Vendor has the corporate power and corporate capacity:

(d)

to carry on the Assets;

(e)

to own the Purchased Assets; and

(f)

to enter into this Agreement, to complete all of the transactions contemplated
hereby and to duly observe and perform all of its covenants and obligations
herein set forth.

0.4

All necessary corporate action on the part of the directors and shareholders of
the Vendor has been taken to authorize and approve the execution and delivery of
this Agreement and any agreements, indentures or commitments to be entered into
by the Vendor pursuant to this Agreement and the completion of the transactions
contemplated herein.










Solvency of the Vendor

1.5      The Vendor is not insolvent nor has it committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition in bankruptcy filed against it, made a voluntary assignment in
bankruptcy or taken any proceeding to be declared bankrupt, to liquidate its
Assets or to be dissolved.

Enforceability

1.6      The execution and delivery by the Vendor of this Agreement and all
other agreements and instruments to be executed and delivered by it pursuant to
this Agreement, and the performance of the Vendor’s obligations hereunder and
thereunder, are legal, valid and binding obligations on the Vendor and are
enforceable against the Vendor. in accordance with their terms, except to the
extent that:

(a)

the availability of equitable remedies is subject to the discretion of
applicable judicial authority; and

(b)

enforceability may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to the rights of
creditors generally.

Consents

1.7      No authorization, approval, order, licence, permit or consent of any
person, and no registration, declaration or filing by the Vendor with any person
is required in order for the Vendor. to:

(c)

incur its obligations pursuant to this Agreement;

(d)

execute and deliver this Agreement and all other documents and instruments to be
delivered by it pursuant to this Agreement;

(e)

duly perform and observe the terms and provisions of this Agreement and any
other agreements or instruments to be entered into pursuant to this Agreement;
and

(f)

render this Agreement legal, valid, binding and enforceable on it.

No Violation

1.8      The execution and delivery of this Agreement by the Vendor and the
consummation of the transactions herein provided for will not:

(g)

result in the breach or violation of any, or constitute a default under or an
event that, with the giving of notice or lapse of time or both, would constitute
an event of default under, or conflict with or cause acceleration of, any
obligation of the Vendor. under

(i)

any contract, Consent or approval to which the Vendor is a party or by which the
Vendor is bound,

(ii)

any provision of the constating documents, by-laws or resolutions of the board
of directors (or any committee thereof) or shareholder of the Vendor,

(iii)

any judgment, decree, order or award of any court, Governmental Authority or
arbitrator having jurisdiction over the Vendor or the Purchased Assets, or

(iv)

any applicable law, statute, ordinance, regulation or rule; or

(h)

result in the creation or imposition of any Encumbrance (other than a Permitted
Encumbrance) on any Purchased Asset.

Condition of Purchased Assets

1.9      The Purchased Assets have been operated and maintained substantially in
accordance with the manufacturers’ specifications and are in proper repair and
good working condition, considering the age and use of the Purchased Assets.

Title to Purchased Assets

1.10      No person other than the Vendor has legal title to, a beneficial
interest in or possession of the Purchased Assets and the Purchased Assets are
free and clear of all Encumbrances other than the Permitted Encumbrances.

1.11      No confidential information of the Vendor has been provided to any
third party which did not enter into an agreement with the Vendor which serves
to protect the confidentiality of such information.

Vesting of Title to Purchased Assets

1.12       The consummation of the transaction contemplated in this Agreement
will vest solely and absolutely in the Purchaser, subject to conditions imposed
by applicable Governmental Authorities, sole legal and beneficial title to the
Purchased Assets free and clear of any Encumbrances and rights of creditors
under applicable bulk sales, bankruptcy or insolvency legislation or any trustee
appointed thereunder, except Permitted Encumbrances, effective at the Closing
Time, and neither the Vendor nor any person other than the Purchaser will
(subject to any express terms herein) have any interest, legal or beneficial,
direct or indirect, in any of the Purchased Assets.

Rights to Purchase

1.13        Except as disclosed in this Agreement, no Person has any right,
agreement, or option, present or future, contingent or absolute, for the
purchase of any of the Purchased Assets.

Claims and Liabilities

1.14         There are no actions, claims, suits, judgments, litigation, orders,
investigations or proceedings outstanding or, to the best of the Vendor’s
knowledge, pending or threatened by or against or concerning the Vendor in any
court or before or by any Governmental Authority, or before any arbitrator of
any kind that could reasonably be expected to materially adversely affect the
Vendor’s ability to perform its obligations pursuant to this Agreement.

1.15         There is no material liability of any kind whatsoever relating to
the Purchased Assets arising out of any matter or circumstance, whether or not
accrued and whether or not determined or determinable, in respect of which the
Purchaser may become liable after the consummation of the transactions
contemplated herein.

Environmental Matters

1.16          Neither Vendor nor, to the knowledge of Vendor, any prior owner or
operator of the Assets or the Company's Assets has caused or allowed the
generation, use, treatment, storage or disposal of Hazardous Materials at or on
any of Purchased Assets except in accordance with all applicable Environmental
Laws.

1.17         To the best knowledge of Vendor, there are no Hazardous Materials
present in or on the soil, sediments, surface water or ground water on, under or
from or migrating from any of the Purchased Assets in amounts that are
reasonably likely to give rise to an obligation to perform remediation or other
corrective action pursuant to Environmental Laws.

Ability to Complete

1.18         To the best of the knowledge of Vendor, there is no fact or
circumstance which adversely affects Vendor’s ability to complete the
transactions contemplated in this Agreement and neither this Agreement nor any
other document or certificate furnished to Purchaser by Vendor. in connection
with the within contemplated transaction contains any untrue, misleading or
incomplete statement of fact.

(i)

held in connection with the Assets are valid and subsisting and in good
standing, and none contains any term, provision, condition or limitation which
has or may have a material adverse effect on the operation of the Assets.































PART 1

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER.

Purchaser Status

1.1

The Purchaser has been duly incorporated and validly exists as a corporation in
good standing under the laws of the State of Nevada

Corporate Power and Capacity of the Purchaser

1.2

The Purchaser has the corporate power and corporate capacity to enter into this
Agreement and to perform its obligations hereunder.

1.3

The Purchaser has the corporate power and corporate capacity:

(a)

to carry on the Assets;

(b)

to own the Purchased Assets; and

(c)

to enter into this Agreement, to complete all of the transactions contemplated
hereby and to duly observe and perform all of its covenants and obligations
herein set forth.

1.4

All necessary corporate action on the part of the directors and shareholders of
the Purchaser has been taken to authorize and approve the execution and delivery
of this Agreement and any agreements, indentures or commitments to be entered
into by the Purchaser pursuant to this Agreement and the completion of the
transactions contemplated herein.

Solvency of the Purchaser

1.5

The Purchaser is not insolvent nor has it committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition in bankruptcy filed against it, made a voluntary assignment in
bankruptcy or taken any proceeding to be declared bankrupt, to liquidate its
Assets or to be dissolved.

Enforceability

1.6

The execution and delivery by the Purchaser of this Agreement and all other
agreements and instruments to be executed and delivered by it pursuant to this
Agreement, and the performance of the Purchaser’s obligations hereunder and
thereunder, are legal, valid and binding obligations on the Purchaser and are
enforceable against the Purchaser in accordance with their terms, except to the
extent that

(a)

the availability of equitable remedies is subject to the discretion of
applicable judicial authority, and

(b)

enforceability may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to the rights of
creditors generally.

Consents

1.7

If the Consents have been received by the Vendor. or the Purchaser., no
authorization, approval, order, licence, permit or consent of any Person, and no
registration, declaration or filing by the Purchaser with any Person is required
in order for the Purchaser to

(a)

incur its obligations pursuant to this Agreement,

(b)

execute and deliver this Agreement and all other documents and instruments to be
delivered by it pursuant to this Agreement,

(c)

duly perform and observe the terms and provisions of this Agreement and any
other agreements or instruments to be entered into pursuant to this Agreement,
and

(d)

render this Agreement legal, valid, binding and enforceable on it.

No Violation

1.8

If the Consents have been received by the Vendor or the Purchaser, the execution
and delivery of this Agreement by the Purchaser and the consummation of the
transactions herein provided for will not

(a)

result in the breach or violation of any, or constitute a default under or an
event that, with the giving of notice or lapse of time or both, would constitute
an event of default under, or conflict with or cause acceleration of, any
obligation of the Purchaser. under

(i)

any Contract, consent or approval to which the Purchaser. is a party or by which
the Purchaser. is bound,

(ii)

any provision of the constating documents, by-laws or resolutions of the board
of directors (or any committee thereof) or shareholders of the Purchaser,

(iii)

any judgment, decree, order or award of any court, Governmental Authority or
arbitrator having jurisdiction over the Purchaser, or

(iv)

any applicable law, statute, ordinance, regulation or rule.

Ability to Complete

1.9

To the best of the knowledge of the Purchaser, there is no fact or circumstance
which adversely affects the Purchaser’s ability to complete the transaction
contemplated in this Agreement and neither this Agreement nor any other document
or certificate furnished to the Vendor by the Purchaser in connection with the
within contemplated transaction contains any untrue, misleading or incomplete
statement of fact.










































































